IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                        On-Briefs October 31, 2002

 STATE OF TENNESSEE, DEPARTMENT OF CHILDREN'S SERVICES,
 IN THE MATTER OF: T.K.C., T.J.C., C.B.W., T.S.W.,and T.S.C., Children
                     Under 18 years of age

                    A Direct Appeal from the Juvenile Court for Shelby County
                    No. J6524    The Honorable Harold Horne, Special Judge



                      No. W2001-03017-COA-R3-JV - Filed December 30, 2002


        This is a termination of parental rights case. The mother, Tonza Williams, appeals the order
of the juvenile court terminating parental rights to her five children. For the reasons hereinafter
stated, we affirm the juvenile court order.

      Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Juvenile Court Affirmed

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS,
J. and DAVID R. FARMER , J., joined.

Joree G. Brownlow, Cordova, For Appellant, Tonza Williams Crawford

Paul G. Summers, Attorney General, Elizabeth C. Driver, Assistant Attorney General, For Appellee,
State of Tennessee, Department of Children's Services

                                                     OPINION

         This is a termination of parental rights case. On May 22, 1998, Tonza Williams’ (“Ms.
Williams,” or “Appellant”) four children, T.S.C., T.K.C., T.J.C., and C.B.W.,1 were removed from
her custody based upon allegations that she had used an extension cord to spank one of the children.
At that time, custody was given to Ms. Williams’ brother and the Department of Childrens’ Services
(“DCS,” or “Appellee”) was ordered to supervise the case. On the petition of Ms. Williams and the


         1
            T.S.C. was born on 9/27/91 . T.K.C. and T .J.C. were born on 6/05/95. C.B.W . was born on 5/15/98. M r.
Barry W illiams and M r. Rudolph Coo per are believed to be the fathers of C.B.W . and T.S.W . respectively. Neither Mr.
W illiams nor M r. Coope r mad e an ap pearance in this matter and both were found to have abandoned their children under
T.C.A. §§ 36-1-113 (g)(1) and 36-1-102 (1)(A). M r. Hugh Crawford is the father of T.J.C., T.S.C. and T.K .C.. At the
time of the hearing, Mr. Crawford was incarcerated for aggravated assault. Prior to the hearing, he had ne ither had
contact with no r provided supp ort for his children.
recommendation of DCS, the children were returned to Ms. Williams’ custody on May 21, 1999, but
remained under DCS’ protective supervision. The report filed with the court by DCS provided that,
as of May 21, 1999, Ms. Williams had completed a parenting class and that her parenting skills had
improved to the point that the children could be returned to her custody. On May 31, 1999, Ms.
Williams gave birth to her fifth child, T.S.W.. All five of the children were returned to DCS custody
on March 1, 2000 after police responded to a call and found two-year-old C.BW. with two black
eyes, and a hemorrhage in the right eye.

        On March 22, 2000, DCS created a permanency plan (“Plans”) for each child. The Plans for
each child were identical in terms of Ms. Williams’ responsibilities under them. Ms. Williams’
responsibilities were to: (1) contact DCS and request phone contact and visits; (2) obtain a
psychological evaluation and follow all recommendations; (3) gain insight into appropriate disciple
for children; (4) acquire positive anger management, self-control, and coping skills; (5) participate
in an intensive program of drug and alcohol classes; and (6) submit to random drug screens. The
Plans were signed by Ms. Williams on April 18, 2000.

        Ms. Williams began visitation with her children after they were ordered into State custody. 2
However, from June 28, 2000 until December 21, 2000, she made no effort to contact DCS or her
children. On December 22, 2000, Ms. Williams contacted DCS to arrange a visit with her children.
She was allowed that visit on January 11, 2001. Additionally, the Plans were revised and signed by
Ms. Williams on January 18, 2001 but the responsibilities of Ms. Williams remained unchanged
except that the requirement for psychological evaluation was omitted in the revised Plans.3 The goal
of both the March 2000 Plans and the January 2001 Plans was adoption.4

        On February 22, 2001, a Petition for Termination of Parental Rights (the “Petition”) was
filed. The Petition named Tonza (Williams) Crawford, Hugh Crawford, Barry Cox, and Rudolph
Cooper as Respondents.

      An Order for Continuance was entered on May 2, 20015 and an Order of Publication was
subsequently filed in order to notify the putative fathers. A guardian ad litem was appointed to



         2
           Although the children were removed from M s. Williams’ home in March of 2000, an order was not entered
until April 14, 2000.

         3
          Only one of the revised Plans, dated January 18, 2001 was entered into the record. That is the Plan of T.J.C..
Counsel for both sides stipulated that the Plans for the other children were identical to that admitted into evidence.

         4
           On o r abo ut July 6, 2 001 , the Plans were revised again and a dual goal of adoption and reunification was
listed. The cou rt, howe ver, did not ratify these Plans be cause of the dual goal. According to M s. Miller’s testimony,
the dual goal was established because of DCS’ belief that Ms. Williams “had made so much progress” and because DCS
wished to “continue working with the m other to see if she would progress [further].”

         5
            According to M s. Miller’s testimony, DC S filed this p etition for continuance in order to “give the mother
add itional time [in ord er for her to] get her act together.”

                                                          -2-
represent the children on May 9, 2001. The guardian ad litem filed her Answer on July 10, 2001.
The Answer of the Guardian Ad Litem reads in pertinent part as follows:
               1. All of the children are thriving in foster care. Although [T.S.C,
               T.J.C., and T.K.C.] have suffered from some disciplinary problems
               which may have resulted from living with their mother, they are all
               recovering and, for the most part, well adjusted to their present
               homes.

              2. The only child who exhibited concern about having the family
              reunited was [T.S.C.], who cried when she spoke to your Guardian ad
              litem and stated that she wanted her family back together...

              3. [There is some indication] that the children’s behavior worsens
              after exposure to their mother. Apparently, her influence is disruptive
              to their recovery. [T.J.C. and T.K.C.’s] grades suffer and they have
              behavioral problems; [T.S.C.] has similar reactions...

              *                              *                                   *

              5. There is no one in the mother’s family who is able to provide a
              home for the children.

              *                                  *                                *

              7. ...[Ms. Williams] stated that she wanted her children with her, and
              that she is attending rehab sessions everyday. She states that she has
              been drug free for seven months and that her past drug problems and
              abuse of her children are related to depression. She did not deny
              abuse and stated that depression was no excuse for abusing children.
              She does not currently have a job, although she stated that she did
              apply at Wonder Bread. Her past job experience has been in
              cashiering and warehousing. She is presently living with her mother.
              She appears to love her children and really be sorry for what has
              happened to her family. She admitted that the stress of trying to care
              for five children may have contributed to her substance abuse and loss
              of patience which resulted in violence to her children.

              [Ms. Williams] has no support system of friends other than those at
              the rehab center. She does not appear to have awareness of how to
              care for children and did not interact with her children in the manner
              one would expect for a mother who had not seen her children in
              months...



                                                 -3-
The Findings and Recommendation of Referee were filed on July 31, 2001 and the recommendation
was for the children to remain in foster care. On October 5, 2001, the children’s paternal aunt,
Rosetta Watkins6 filed a Petition to Modify Order, seeking custody and guardianship of [T.S.C.,
T.J.C., and T.K.C.]. On October 9, 2001, the guardian ad litem filed a Supplemental Answer, which
stated that:

                  ...Ms. Watkins lives in a three bedroom home and advises that she is
                  unable to care for the children without the help of state funds. Your
                  Guardian does not believe that full disclosure of the children’s
                  behavioral problems has been made to Ms. Watkins and that granting
                  custody to her without additional investigation would be premature...

                  *                                      *                           *

                  [Ms. Williams] is now employed at Saint Frances [sic] Hospital and
                  will be moving into a new two bedroom apartment with her mother
                  and wants custody of [C.B.W. and T.S.W.]. Your Guardian notes
                  that [Ms. Williams] refused to go into the program at Moriah House
                  because she did not want to give up her freedom...


This case was set for hearing on October 11, 2001. On that date, the Court allowed an Amended
Petition for Termination of Parental Rights (the “Amended Petition”) to be filed. The Amended
Petition added the following ground for termination of Ms. Williams’ parental rights:

                  18. Pursuant to T.C.A. § 36-1-113(g)(4) the mother has committed
                  severe child abuse as defined in T.C.A. § 37-1-102, whether by prior
                  order of the court or to be found by this Court when hearing the
                  petition for termination of parental rights. Said abuse was committed
                  against a child who is subject of this petition and/or against a sibling
                  or half-sibling of such child.

This matter was heard by the Juvenile Court, Shelby County, between October 16, 2001 and October
17, 2001.

        Concerning requests for visitation, Ms. Senetra Miller, the DCS case manager assigned to
this matter, testified that Ms. Williams partially complied with the requirements of the Plans.
Beginning in March of 2000 and continuing through July 2000, Ms. Williams made several visits
to DCS and was also in contact with them by phone. According to Ms. Miller’s testimony, the dates
of these visits were April 18, 2000, May 15, 2000, May 31, 2000, June 14, 2000 and June 28, 2000.
Ms. Williams failed to attend scheduled visits on July 18, 2000 and July 25, 2000. From that point,


       6
           Rosetta Watkins is the sister of Hugh Crawford.

                                                        -4-
Ms. Williams made no further contact with DCS or the children until December 22, 2000. A visit
was arranged for January 11, 2001. From January 11, 2001, Ms. Williams visited on February 8,
2001, March 21, 2001, and April 28, 2001. Ms. Williams cancelled May 24, 2001 and May 30,
2001 visits because of conflicts with her work schedule. After working out a schedule compliant
with her work hours, Ms. Williams resumed visitation on June 14, 2001. A visit scheduled for June
21, 2001 was cancelled because Ms. Williams was incarcerated.7 On July 6, 2001, July 12, 2001,
and July 17, 2001 visits occurred. Ms. Williams visited once in August on the 31st and also on
September 7, 14, and 28 2001. Ms. Williams cancelled a visit scheduled for September 28, 2001
and the record reflects no more visits prior to the October hearing.

        Turning to the requirement that Ms. Williams obtain a psychological evaluation and adhere
to any recommendations made during the course of that evaluation, the record indicates that Ms.
Williams was referred by DCS to LeBonheur Center for Children and Parents (“CCP”). On June 21,
2000, Ms. Williams met with a case worker at CCP, at which time a physical examination of all of
the children was conducted. Ms. Williams was scheduled for a second meeting with CCP, which
was to include a psychological evaluation. Ms. Williams failed to keep this second appointment.
Ms. Williams also failed to keep a rescheduled appointment. On July 26, 2000, the CCP case worker
and child psychologist assigned to Ms. Williams’ sent their findings to DCS. In pertinent part, this
report reads as follows:

                  During the initial interview [June 21, 2000] Ms. Williams initially
                  denied that she had injured [C.B.W.], maintaining that he fell down
                  some steps, thus injuring both eyes. This report conflicted with the
                  reports of her older three children, who all reported their mother had
                  caused the injuries to [C.B.W.]. Throughout the interview, Ms.
                  Williams minimized and rationalized her abusive behavior toward her
                  children, Ms. Williams blaming her drug use, her depression, and her
                  children’s behavior for her abuse....

                  *                                        *                                   *

                  [Ms. Williams has] little knowledge of the emotional needs of her
                  children and [uses] abusive methods for punishment. Ms. Williams
                  obviously has very poor anger management skills. Despite her past
                  involvement in a drug treatment program, and despite her
                  acknowledging that her alcohol and crack use present a significant
                  problem, she continues to use both. While Ms. Williams maintained,
                  during the Initial Interview, that she would do whatever was
                  necessary to regain custody of her children, she did not complete this


         7
          Ms. Williams was incarcerated after being arrested for contempt of court for failing to appear for her court
hearing on charges of public intoxication and possession of drug paraphernalia. She was released after being given a
sentence of time serve d. The da te of the arrest is not in record.

                                                         -5-
                  evaluation, Ms. Williams missing two appointments for her
                  psychological evaluation.

        After Ms. Williams instigated contact with DCS on December 22, 2000, Ms. Williams was
re-referred to CCP for completion of her psychological evaluation. This re-referral was made on or
about July 30, 2001. On September 28, Ms. Williams met with a case worker at CCP and the
following report was sent to DCS that same day. In pertinent part, the report reads as follows:

                  Summary and Impressions:

                  Ms. Williams appears to be genuine in her intentions to maintain a
                  sober, drug-free lifestyle. However, she has yet to establish a stable
                  home in which she can rear her children and a stable source of
                  income, despite her reported ten months of sobriety. She does appear
                  to be taking steps toward those goals, but her two younger children
                  have already spent the majority of their lives in foster care.
                  Throughout this interview, Ms. Williams expressed concerns about
                  her ability to have the patience needed to parent five children. She
                  also spoke of her tendency to “snap” at times. While she seems to
                  have the desire to be a better mother, she seems to be expressing
                  reservations about her ability to manage the stress of caring for her
                  children. A further concern is that there is still a degree of role
                  reversal in Ms. Williams’ view of her children. She speaks of how
                  her children meet her needs and the effect their removal had on her,
                  rather than of how she can meet their needs and the impact of her
                  abuse on them. The severity of the abuse she inflicted in the past
                  remains another reason for concern.

                  A major factor that still needs to be considered is the degree of
                  attachment each of the children has to their mother. At the time of
                  the previous evaluation, in June 2000, only [T.S.C.] expressed any
                  strong attachment to Ms. Williams or any desire to eventually be
                  returned to [the] mother’s custody....

Ms. Miller testifies that the September 28, 2001 meeting with CCP resulted in a “social history” and
that Ms. Williams was required to go back for a second appointment to complete the psychological
evaluation. Ms. Miller testified that Ms. Williams failed to return to CCP for that second
appointment on October 5, 2001, which resulted in her noncompliance with this requirement of the
Plans.8 However, as noted above, only the original Plans of March 2000 contained a requirement



         8
          Ms. W illiams contacted CCP to cancel the October 5, 2001 bec ause she had a conflict with her work schedule.
Ms. Williams also cancelled a rescheduled appointment on October 10, 2001.

                                                         -6-
for psychological evaluation. That requirement was dropped from the January 18, 2001 Plans, which
were in place at the time Ms. Williams missed her appointments with CCP.

        Under the Plans, Ms. Williams was also required to gain insight into proper discipline for her
children. Ms. Williams was also scheduled to attend classes at the Exchange Club from March 28
until May 16, 2001. According to a report from the Exchange Club, dated April 27, 2001, Ms.
Williams had “attended 5 out of 8 classes and should complete on 5/16/01 if she continues to have
good attendance and passes the final exam. Ms. Williams has been actively participating in her
classes so far.”

      According to Ms. Miller’s testimony, Ms. Williams never participated in any educational
workshops concerning anger management, self-control, or coping skills.

        The record reflects that, when Ms. Williams made contact with DCS in December 2000, she
had begun an alcohol recovery program of her own volition. Specifically, Ms. Williams was
attending Freedom Road, a type of AA program. Ms. Williams’ sponsor at Freedom Road, Marie
Williams (no relation) testified in pertinent part as follows:

                 A: ...when I [Marie Williams] first met [Tonza Williams] upon her
                 first main days, it was required that she attend 90 meetings in 90 days.
                 I think Tonza attended probably 180 within the first 90 days.9

                  Q: She [Tonza Williams] was serious?

                  *                                       *                                    *

                  Q: Do you believe that Tonza’s recovery is the most important thing
                  in her life today?

                  A: Exactly.


On March 8, 2001, Ms. Williams was enrolled, by referral from DCS, in the Memphis Alcohol and
Drug Council Program. At that time, Ms. Williams signed a Memphis Alcohol and Drug Council
form, which outlined the rules for attendance and Ms. Williams’ rights as a client of the program.
The form also indicated that Ms. Williams could be discharged for noncompliance for three
absences. Attached to this form was a Michigan Alcoholism Screening Test, which Ms. Williams




        9
           The attendance forms for Freedom Road indicate that Ms. Williams did not attend meetings on January 5, 6,
8, 13, 14, 17, 21, and 26 of 2001. When asked why there are no signatures for these dates, Marie Williams stated that
Ms. Williams som etimes forgot her form s.

                                                        -7-
completed and a Drug Abuse Screening Test, which was also completed.10 On June 25, 2001, Ms.
Miller received a progress letter from the Memphis Alcohol and Drug Council, which stated in
pertinent part that:

                   [Ms. Williams] has attended twelve of her thirteen groups and is
                   scheduled for her final drug screen and completion on Wednesday,
                   June 27th. She is actively participating in group activities and is
                   showing insight into resolving her conflicts as they present without
                   the benefit of alcohol and/or other drugs. She has shared her
                   experiences with using her conflict/resolution tools and is effectively
                   using her “9 Second Timeout” technique to allow herself time to
                   process before taking action.

Ms. Williams’ record indicates that she was fairly steady in her attendance at the Memphis Alcohol
and Drug Council meetings.11 On August 1, 2001, Ms. Williams received a Certificate of
Completion from the Memphis Alcohol and Drug Council for Low Intensive Outpatient Level II
participation.

         When asked at the hearing whether she was continuing to attend AA meetings, Ms. Williams
testified as follows:

                   Q: Let’s talk about since you started with St. Francis. How many AA
                   meetings do you go to a week?

                   A: The last meeting that I went [to] was last Friday, noon. Prior to
                   that I had been at work?

                   Q: So you haven’t been to an AA Meeting since you started–you have
                   only been to one since you’ve started working at St. Francis?

                   A: Last Friday I went to a noon meeting.

                   Q: That was it?



         10
           Both tests consist of a series of yes or no que stions. Ms. W illiams score was 33 on the Michigan Alcoholism
Screening T est and 13 o n the D rug Sc reening Test.

         11
            Ms. W illiams’ individual sign-in sheet for 2001 shows that she attended me etings on M arch 1 4, 21 , 28, A pril
4, 11, 18. On April 25, she had an unexcused absence. She resumed attendance on May 2, 9, 16, 23 and had a second
unexcused absence on May 30. She attended on June 6 and 13 then failed to attend on June 20, 27 and July 4. The sign
in sheet notes that Ms. Williams had a work schedule conflict on June 20 and 27 (although these absences are listed as
unexcused) and was excused for the July 4 holida y. On July 11, Ms. Williams also had an unexcused absence, which
was listed as a work conflict. Ms. Williams attended on July 24.

                                                            -8-
               A: Uh-huh, because I have been working. I can’t work and make
               meetings at the same time.

               Q: Okay.

               A: Because the first meeting is at 8:00 in the morning, then noon, and
               then 7:00 at night and I’m at work.

               THE COURT: At 8:00 in the morning you’re at work?

               THE WITNESS: No, but just as soon as I can get my, balance myself
               out, I will start back picking up going to my meetings, because I don’t
               want to let my meetings go, you know. My meetings are very
               important to me.

               Q: [by Ms. Hardaway] But it’s your testimony that you don’t feel you
               can do both at the same time; is that right?

               A: Yes, I did say that.


       According to the record, Ms. Williams received four drug screens from Memphis Alcohol
and Drug Council. No drug screens were requested prior to January 23, 2001. The first drug screen
was on January 23, 2001. Two of the screens were in June 2001 and the third was on August 7,
2001. All four screens were negative.

         At the time of the hearing, Ms. Williams was residing with her mother, Teresa Williams.
Ms. Williams is on the lease with her mother at Cleaborn Homes, a public housing complex. Their
apartment at Cleaborn Homes is only one bedroom; however, Ms. Williams testified that they are
scheduled to move to Foote Homes, into a two-bedroom apartment. Ms. Williams was unable to
testify as to when the move to Foote Homes would occur.

        The DCS case worker, Ms. Miller, testified that this was not a stable home environment for
the children. Ms. Miller’s conclusion was based upon problems that had allegedly arisen between
Teresa Williams and her grandchild, T.S.C., when T.S.C. was placed with Teresa Williams for an
extended visit beginning in March 2000. Although Ms. Miller does not cite specific facts to support
her conclusion, she states generally that “[t]he grandmother and [T.S.C.] did not have a great bond
with each other. [The grandmother] was not a good influence on [T.S.C.] as being a placement
source for [T.S.C.].”

        Ms. Williams testified that her mother is a manic depressive and that she [Teresa Williams]
suffers from asthma and bronchitis. She further testified that DCS has not provided any assistance



                                                -9-
to her in terms of housing. When asked when she would be in a position to bring her children home,
Ms. Williams responded that she would be ready “when I have my own apartment.”

       In terms of a support group, Ms. Williams testified that she does not have much contact with
her extended family but that she does have support through Freedom Road. She also maintains
contact with her sister-in-law, Rosetta Watkins.

        At the time of the hearing, Ms. Williams was employed at St. Francis Hospital. Prior to
that time, she had been working through temporary agencies. Ms. Williams described her job as
“hospitality attendant.” At the time of the hearing, her hours were from 12:30 p.m. until 8:00 p.m.
Ms. Williams did indicate that there was a possibility that she could obtain another shift.

      Ms. Williams has no vehicle and relies on public transportation to get to and from her job.
According to her testimony, it takes an hour and a half by bus to get to work.

       When asked on direct examination whether she had ever hurt C.B.W. by hitting him, Ms.
Williams responded “Yes, I probably did, because I was very dis–I was irritable and discontent and
up under [sic] the influence of drugs and alcohol.” On cross-examination, the following testimony
occurred:

               Q: After you completed those 1998 parenting classes, you still
               resorted to beating your children when you were frustrated. Isn’t that
               true.

               A: [by Ms. Williams] I don’t recall beating them. I did whip [T.S.C.],
               if you’re referring about [sic] the scar on [T.S.C.’s] eye, you know.

               THE COURT: Well, the testimony you gave in court at that time was
               that [C.B.W.] fell down some stairs and [was] hurt. Right?

               THE WITNESS: [C.B.W.] did fall. [C.B.W.] did fall that day before.
               Yes, [C.B.W.] did.

               THE COURT: And that was the cause of the head injuries.

               THE WITNESS: I don’t know anything about any head injuries.

               THE COURT: The testimony of the children to the case workers was
               that you kicked [C.B.W.] in the head with your feet.

               THE WITNESS: Say what now?

               THE COURT: That you kicked your child in the head.


                                               -10-
THE WITNESS: Says who?

THE COURT: Says the kids that watched you do it.

THE WITNESS: No, I didn’t do that, your Honor.

THE COURT: How did [C.B.W.] get two black eyes?

THE WITNESS: With my hand. I did hit them, because that
particular morning I was, had just come down off of using drugs and
alcohol and I was very irritable and discontent and I was so frustrated
trying to get them ready for school that morning, rushing and
everything. And my bathroom is like in the hall, and I was getting
[C.B.W.] ready and [C.B.W.] was laying [sic] on the floor, which
made me–I was standing over [C.B.W.], right at the bathroom. I was
changing [C.B.W.’s] diaper. But no, I did not kick [C.B.W.]

THE COURT: So if the kids’ memory is that you kicked [C.B.W.],
the kids are lying or mistaken?

THE WITNESS: Mistaken.

THE COURT: And putting a pillow over one of the children’s heads
and saying I’m going to suffocate you, you didn’t do that?

THE WITNESS: Which one of the children? Which one of them?

THE COURT: I don’t remember which one.

THE WITNESS: I don’t remember doing nothing [sic] like that, Your
Honor.

THE COURT: The spoon incident where you shoved the spoon down
the throat, there’s nothing to that?

THE WITNESS: No.

THE COURT: Okay. What else was there that one of the kids said?

MS. HARDAWAY: holding the child under water, Your Honor.

THE COURT: Putting the child, holding [the child’s] head under
water.


                                 -11-
                THE WITNESS: I recall [C.B.W.] and [T.K.C. and T.J.C.] taking a
                bath together, and I recall [T.K.C. and T.J.C.] was putting [sic] their
                head up under [sic] the water and stuff, you know, playing, but no
                actually trying to put [C.B.W.’s] head up under [sic] water, no.

                *                                     *                                *

                Q: [by Ms. Hardaway] Well, you [Ms. Williams] gave [either T.K.C.
                or T.J.C.] a black eye before we [DCS] took [C.B.W.]; isn’t that
                correct.
                A: No, I didn’t. No, I didn’t.

       An Order Terminating Parental Rights was entered on November 13, 2001, which reads in
pertinent part as follows12:

                                          FINDINGS OF FACT

                On May 22, 1998 the above children, excluding [T.S.W.] who was
                unborn, were found to be dependent and neglected in that the mother
                was a substance abuser (marijuana, crack cocaine and alcohol), and
                the oldest child, [T.S.C.], had been physically abused and was
                sporadic in her school attendance. Upon recommendation of the
                department of children’s services custody was awarded to a maternal
                uncle, Mr. James Eangelo Williams. By June 4, 1998, Mr. Williams
                indicated that he was unable to care for the children and they came
                into State custody.

                On May 21, 1999 the mother petitioned for a return of custody in that
                she had completed parenting classes and a drug rehabilitation
                program. Upon recommendation of the Department of Children’s
                Services, the children were returned to her custody under their
                protective supervision.

                On March 1, 2000 the Department of Children’s Services petitioned
                to remove all five children from the mother’s care based upon new
                allegations of physical abuse. [C.B.W.] had two black eyes, and a
                hemorrhage in the right eye and the other children stated that the
                mother had strangled and hit him because he would not get dressed.
                The children were ordered back into the state’s custody April 14,



        12
          The November 13, 2001 Order was subsequently corrected on April 18, 2002 to dismiss the petition of
Rosetta Watkins filed October 5, 2001.

                                                    -12-
2000. Not stated it the order of that date was a finding that the
mother was again using drugs.

During this entire period of time the father of [T.J.C. and T.K.C.] and
[T.S.C.] was incarcerated. On September 29, 1993 he was found
guilty of Aggravated Assault, Tennessee Code Annotated, Section 39-
13-102 and sentenced to the workhouse for 6 years. At some point he
was released on probation and his probation was revoked April 28,
1998 having been convicted of a new charge of aggravated assault for
which he received a new sentence of 8 years. At this time he is still
incarcerated.

Mr. Crawford testified by telephone with all parties present. He
testified that he and Ms. Williams (the mother of the above children;
also known as Tonza Crawford) were married sometime in 1993. He
testified that he and Ms. Williams lived together off and on and that
for the 7 or 8 months preceding his latest jailing, roughly February 3,
1998, they lived apart. He never knew Ms. Williams to use any
illegal drugs (despite her testimony that she used $100 a day on crack
cocaine, a daily nickel bag of marijuana, and a quart of beer) and
believed her to be a good mother. He had no knowledge of Ms.
Williams’ receipt of food stamps or any welfare benefits. While
separated his family support was limited to bringing her pampers
from time to time, and “whatever she needed.” Initially he forgot his
oldest child and testified only as to his knowledge of the twins.
Moreover, during his incarceration he has not communicated with any
of the children, or Ms. Williams, although he stays in touch with his
sister. He did state that he had written letters to Ms. Williams which
were not returned to him by the mail but Ms. Williams does not
confirm receipt of any communication.

Respondents, Mr. Barry Williams, Mr. Rudolph Cooper, and any
unknown fathers of said children, after being duly notified, failed to
appear to make a defense to the petition to terminate their parental
rights within the time required by law. A motion for default
judgment against these respondents was made.

Respondents, Barry Williams and Rudolph Cooper, and any unknown
fathers of said children, have for a period of four (4) consecutive
months immediately preceding the filing of this Petition, abandoned
said children in that they have willfully failed to visit the children and
have made no reasonable effort to provide a suitable home and have
demonstrated a lack of concern for the children to such a degree that


                                  -13-
it appears unlikely that they will be able to provide a suitable home
for the children at an early date.

Respondents, Barry Williams and Rudolph Cooper, and any unknown
fathers of said children, failed, without good cause or excuse, to pay
a reasonable share of prenatal, natal and postnatal expenses and
support, failed to seek reasonable visitation, failed to manifest an
ability and willingness to assume legal and physical custody of the
children and furthermore failed to file a petition to legitimate the
children, within thirty days after notice of alleged paternity.

Placing the children in Respondents, Barry Williams and Rudolph
Cooper, and any unknown fathers of said children, legal and physical
custody would pose a risk of substantial harm to the physical or
psychological welfare of the children.

Ms. Williams testified that for 22 years she used $100 per day for her
cocaine habit; that for 16 years she daily used a nickel bag of
marijuana; and that for 11 years she daily consumed a quart of beer.
She admits that from June 28, 2000 to December 21, 2000 she made
no effort to communicate with or visit her children. She requested a
visit December 22, 2000 which was accomplished January 11, 2001.
Thereafter she requested the following visits which were arranged by
Department of Children Services for 2 hour periods.

       Date                                   Result

January 11, 2001                              Ok
February 8, 2001                              Ok, but mother an hour late
February 22, 2001                             Cancelled by Department
                                              Of Children’s Services
March 21, 2001                                Ok
April, 2001                                   Ok
May 24, 2001                                  Cancelled by the mother
May 30, 2001                                  Cancelled by the mother
June 14, 2001                                 Ok
June 21, 2001                                 Missed due to mother’s
                                              Incarceration
July 6, 2001                                  Ok
July 12, 2001                                 Ok
July 17, 2001                                 Ok
August 31, 2001                               Ok
September 7, 2001                             Ok


                                -14-
September 14, 2001                             Ok
September 28, 2001                             Cancelled by the mother

She acknowledges that her children were abused in her care, but
states that the abuse was caused solely by her abuse of drugs. She
denies the reports of the children that she put [C.B.W.] under the
water to try to kill him, that she held a pillow over [T.S.C.’s] face to
smother her, that she tried to choke a child by putting a spoon down
his throat, and that she used to lock [T.K.C.] in a closet.

Ms. Williams testified that Mr. Hugh Crawford is the father of
[T.K.C. and T.J.C.] and [T.S.C.]. She believes that the father of
[C.B.W.] is Mr. Rudolph Cooper and that the father of [T.S.W.] is
Mr. Barry Cox, but that, due to her use of drugs, she is not positive
who may be their fathers.

Ms. Williams states that she and Mr. Crawford were married in 1993
and that they were never separated, his testimony to the contrary
notwithstanding, and that they lived together every day until he was
incarcerated in 1998. She has no recollection of his convictions in
1993 or earlier problems in 1984 and has not heard from him since
1998.

Sometime in December 2000, Ms. Williams decided to get drugs out
of her life and enrolled in a Memphis Alcohol and Drug Council, Inc.,
“90 meetings in 90 days” program, beginning December 25, 2000, to
become drug free. She tendered proof of her compliance with the
drug program which shows that, her testimony to the contrary
notwithstanding, she failed to attend meetings on January 1, 2, 5, 8,
13, 14, 17, 21, and 26, 2001. Additionally, she missed attendance in
December and February and March. She states that she went to the
Midtown Mental Health Center August 2001, for an evaluation and
that she has failed to follow any of their recommendations. Her
mental health evaluation reports states:

        “34-year-old African-American female with signs and
        symptoms of a major depressive disorder, recurrent,
        moderate who requires medications to alleviate her
        symptoms. She also requires counseling. I will also
        recommend alcohol and drug counseling but I think
        she will decline it. Axis 1: major depressive disorder,
        recurrent, moderate. Polysubstance dependence in
        subjective remission eight months.”


                                 -15-
Recommended were drugs for the depression (which she refuses to
take) psychotherapy (which she has not undertaken despite years of
urging by the Department of Children’s Services) and alcohol and
drug counseling (which she has not accepted other than the voluntary
AA program).

Ms. Williams reports that she obtained a full time job beginning
October 13, 2001 and that she interviewed for the job September 21,
2001. She was unable to attend a visitation in May due to
employment which did not continue. At no time has she held a job
for more than a short period of time.

The Department of Children’s Services Permanency Plan of March
22, 2000 which was explained to and acknowledged by the mother,
set as goals that the mother would participate in and complete an
evaluation at the Le Bonheur Children’s Medical Center, submit to
random Drug screens and participate in recommended counseling. To
date Ms. Willaims has failed to submit to any of these goals.

From June 28, 2000 to January, 2001 the children did not see or hear
from their mother. [T.S.W.] and [C.B.W.] have no bond with their
mother. The foster parent reports that when she first received
[C.B.W.] he was afraid to be touched by anyone. [T.K.C. and T.J.C.]
suffer from ADHD and after visits with their birth mother [T.K.C.]
has acted out sexually with males and females and has acted out in
the classroom and at home throwing temper tantrums. Both chldren
continue to require regular counseling and medication.

It appears that during visits the mother makes inappropriate
statements to the children which causes them to become disruptive in
their foster placements and that contact with the mother causes the
children emotional problems. The foster mother of [T.J.C. and
T.K.C.] reports that the children know “two of our fathers are in jail.”
Further, she found [T.K.C.], who is afraid of the dark, hiding in the
back of her closet one day. She asked why he was there and his
brother responded that their mother used to lock him up in the closet.

The testimony before the Court is that the chldren, other than
[T.S.C.], have thrived in the care of and have bonded with the foster
parents each of whom state a desire to adopt the children in their care.
[T.S.C.], on the other hand, has disrupted every foster care placement
and appears to be in need of intensive psychological counseling from
a Ph.D. or MD level professional. The Department of Children’s


                                 -16-
Services has been aware of her needs but has failed to provide the
required level of services for “financial” reasons. [T.S.C.] has been
the direct recipient of abuse at the hands of her mother and has
witnessed her siblings being abused. None the less, she is reported to
have a strong desire to live with her mother.

                    CONCLUSIONS OF LAW

       The Court having listened to the testimony presented on the
witness stand, and by phone, and having examined the witnesses
manner and demeanor, listed to what they said and how they said it,
finds by clear and convincing evidence as follows:

1. This Court has jurisdiction over this proceeding pursuant to TCA
§§36-1-113(a) and 37-1-104.

2. Respondents, Mr. Barry Williams, Mr. Rudolph Cooper, and any
unknown fathers of said children, have abandoned the children as
defined in TCA §§36-1-113(g)(1) and 36-1-102(1)(A).

3. Respondents failed to manifest a willingness and ability to assume
responsibility for said children in accordance with TCA § 36-1-
113(g)(8)(A).

4. In accordance with TCA § 36-1-113(c)(2), the termination of the
Respondents’ parental rights is in the best interest of said children.

5. In accordance with TCA § 36-1-113(c)(1), there is clear and
convincing evidence to support the termination of the Respondents’
parental rights regarding said children.

6. Any finding of fact which should be deemed a conclusion of law
is hereby adopted as such.

7. That Mr. Hugh Crawford effectively abandoned his children for the
seven months immediately prior to his present incarceration. He
provided at best only token support and had no meaningful contact or
relationship with any of the children exercising, at best, only token
visitation, within the meaning of Tennessee Code Annotated, Section
36-1-102 (1)(A)(iv). Further, Mr. Crawford engaged in conduct prior
to his incarceration which exhibited a wanton disregard for the
welfare of his children.



                                -17-
8. That Mr. Hugh Crawford’s entire course of conduct of neglect,
failure to support his family and repeated acts of violence and
criminal conduct support a finding of abandonment in that his
criminal behavior was reasonably calculated to result in incarceration,
violation of the terms of his probation, and loss of his ability to parent
any of the above children.

9. That as of December 21, 2000, Ms. Tonza Williams, effectively
abandoned her children within the meaning of Tennessee Code
Annotated, Section 36-1-102(1)(A)(ii) and (ii) [sic]. The Department
of Children’s Services, on the other hand, delayed filing a petition for
termination until February 22, 2001 by which time Ms. Williams had
exercised 2 visits; one on January 11, 2001 for two hours and one on
February 8, 2001 for a little more than one hour. It thus cannot be
said that she “failed to visit” in the “four months immediately
preceding the filing of the petition to terminate parental rights.”
Given the court’s inability to find the lapse of 60 days as falling
within the term “immediately preceding” the court cannot sustain a
finding of abandonment as set forth in section (a)(A)(I) of the code.

10. That pursuant to Tennessee Code Annotated, Section 36-1-102
(1)(A)(ii) the court does find that the children have been removed
from the home of the mother as the result of a petition filed in the
juvenile court in which the children were found to be dependent and
neglected children, as defined in § 37-1-102, and the children were
placed in the custody of the Department of Children’s Services and
that the juvenile court finds that the department made reasonable
efforts to prevent removal of the children and for a period of
seventeen (17) months following the removal, the department has
made reasonable efforts to assist the parent to establish a suitable
home for the child, but that the mother has made no reasonable efforts
to provide a suitable home and has demonstrated a lack of concern for
the children to such a degree that it appears unlikely that she will be
able to provide a suitable home for the child at an early date.

11. That, pursuant to Tennessee Code Annotated Section 36-1-113(g)
the court finds that there has been substantial noncompliance by the
mother with the statement of responsibilities in a permanency plan;
and that the children have been removed from the home of the parents
by order of a court for a period of more than six (6) months and; that
the conditions which led to the children’s removal in all reasonable
probability would cause the children to be subjected to further abuse
or neglect and which, therefore, prevent the children’s safe return to


                                  -18-
              the care of the mother still persist. Further, there is little likelihood
              that these conditions will be remedied at an early date so that the
              children can be safely returned to the mother or father in the near
              future. Additionally, the Court finds that the continuation of the
              parent and child relationship greatly diminishes the children’s
              chances of early integration into a safe, stable and permanent home.

              12. More specifically, the Court finds that the mother has failed to
              complete a psychological evaluation as required in the plan of care.
              She has gone to her own mental health professional and failed to
              follow the advice of that professional. She has failed to obtain and
              maintain steady employment and fails to understand the needs and
              interests of her children. She has failed to effect any lasting
              adjustment despite repeated efforts by the Department of Children’s
              Services. She has failed to maintain anything other than token
              visitation. There exists no meaningful relationship between the
              children and their parents. Continued contact with the parents is
              detrimental to the physical, emotional and psychological health of the
              children. The mental status of the mother, together with her years of
              drug abuse and refusal to accept professional help, and her depression
              prevent her from effectively providing a safe and stable home, care
              and supervision for these 5 children.

              13. That pursuant to Tennessee Code Annotated, Section 37-1-102
              (b)(21)(B), the court finds that the mother knowingly exposed
              [C.B.W.] to severe abuse in that he had two black eyes and a
              hemorrhage in the right eye. Further, testimony revealed that
              [C.B.W.] was held under the water by his mother and he now has a
              recurring fear of water.

              14. That termination of parental rights in this case is clearly in the
              best interest of each and all the children.

              15. Respondent, Mr. Hugh Crawford, has abandoned the children as
              defined in TCA § § 36-1-113(g)(1) and 36-1-102(1)(A)(iv).

       Hugh Crawford filed notice of appeal on November 26, 2001. By Motion, Mr. Crawford’s
counsel was allowed to withdraw effective March 22, 2002. Mr. Crawford then filed a motion for
extension of time to file a statement of evidence, which motion was subsequently granted on April
15, 2002. On May 13, 2002, Mr. Crawford filed a Declaration of the Issues Appellant Intends to
Present on Appeal; however, Mr. Crawford has not filed a brief nor made an appearance before this
Court. Tonza Williams filed a Notice of Appeal on December 6, 2001 and, as stated in her brief,
presents the following issues for our review:


                                                -19-
                               Issue 1

Did the trial court violate due process by allowing the amendment of
the Petition for Termination of Parental Rights to include “severe
child abuse” the morning of the hearing and then finding “severe
child abuse” by clear and convincing evidence

A. Did the Trial Court err in allowing the Petition for the termination
of parental rights to be amended the morning of the hearing to include
an allegation of “severe child abuse?

B. Did the trial court err in finding severe child abuse at the
termination hearing when the issue was adjudicated in an earlier
hearing as dependency and neglect?

C. Did the trial court correctly apply the statutory definition of
“severe child abuse?

                               Issue 2

Did the Court err when it ruled that non disclosed documents in the
State’s control were not relevant or were privileged although these
materials were a part of the case manager’s [file ?]

A. Is the requirement for discovery of documents in the possession
of DCS relevancy [sic]?

B. Is everything a DCS attorney says in DCS meetings (even when
attended by third parties) and recorded by the caseworker in the case
file privileged by the attorney client privilege?

                               Issue 3

Did the Court base its findings on clear and convincing evidence?

A. Did the trial court err in not considering any of the mother’s
progress and the actions taken by the mother after the date of the
filing of the original petition for termination in this case?

B. Did the Mother substantially meet the requirements of the various
permanency plans presented to her by DCS?




                                 -20-
               C. Are the findings by the court based on clear and convincing
               evidence with each and every necessary element proved by the state?

               D. Was a proper best interest of the children determination made in
               this case?

        Since this case was tried by a trial court sitting without a jury, we review the case de novo
upon the record with a presumption of correctness of the findings of fact by the trial court. Unless
the evidence preponderates against the findings, we must affirm, absent error of law. See Tenn. R.
App. P. 13(d).

        We will first address Issue 2. On September 7, 2001, counsel for Ms. Williams filed a
request for discovery that was approved by the trial court. Although the case manager’s records were
made available to Ms. Williams’ counsel, certain portions were redacted and other items were not
produced. On the morning of the October 11, 2001 hearing , Judge Horne made an in camera
inspection of the documents that were redacted and/or not produced. Following his inspection, the
following transpired:
                THE COURT: I went over each of the documents that was attached
                that supposedly are what hadn’t been provided, and they were all
                communications provided by Ms. Hardaway directing staff what to do
                to prepare for the trial, and they were all documents within the past,
                I guess, about two months. They would clearly fall within the
                category of attorney/client privilege.

               In addition to that, they would be irrelevant, because the issue here is
               the termination as of February, if I understand it, and it’s not what has
               happened since February, it’s what’s happened prior to February.

        The trial court is afforded wide discretion in the admission or rejection of evidence, and the
trial court’s action will be reversed on appeal only when there is a showing of an abuse of discretion.
See Otis v. Cambridge Mut. Fire Ins. Co., 850 S.W.2d 439 (Tenn. 1992); Davis v. Hall, 920 S.W.2d
213, 217 (Tenn. Ct. App. 1995). From our review of the record, and in light of the wide latitude
given the trial courts determination to admit or exclude evidence, Ms. Williams has failed to show
an abuse of discretion by the trial court. Therefore, we find no reversible error by the trial court in
its evidentiary ruling on these documents.

       We now turn our discussion to Issue 3 and, because we find that there is clear and convincing
evidence to terminate Ms. Williams’ parental rights on grounds other than severe child abuse, we
pretermit discussion of Issue 1.

       The February 22, 2001 Petition for Termination of Parental Rights reads in pertinent part as
follows:



                                                 -21-
                   14.A. Pursuant to T.C.A. § 36-1-113(g)(1) and as defined in T.C.A.
                   §§ 36-1-102 (1)(A)(i)(ii)(Supp. 1994) and 36-1-102 (1)(B)(ii)(Supp.
                   1994), Petitioners further assert that Respondents have for a period of
                   four (4) consecutive months immediately preceding the filing of this
                   Petition, abandoned the children in that they have willfully failed to
                   visit the children and willfully failed to pay support for said children.


                   B. The children have been removed from the home of Respondent,
                   Tonza [Williams] Crawford, as a result of a petition filed in this
                   Court in which the children were found to be dependent and
                   neglected children as defined in T.C.A. § 37-1-102... for a period of
                   four (4) months following the removal, the State of Tennessee
                   Department of Children’s Services made reasonable efforts to assist
                   Respondent, Tonza [Williams] Crawford, to establish a suitable home
                   for the children, but Respondent, Tonza [Williams] Crawford, has
                   made no reasonable efforts to provide a suitable home and has
                   demonstrated a lack of concern for the children to such a degree that
                   it appears unlikely that she will be able to provide a suitable home for
                   the children at an early date.

                   15. Petitioners assert that pursuant to T.C.A. §§ 36-1-113(g)(2) and
                   37-2-403, Respondent, Tonza [Williams] Crawford, has substantially
                   failed to comply with the statement of responsibilities contained in
                   the Permanency Plans of the minor children, said documents being
                   attached hereto as Exhibit No. 4.13

                   16. Petitioners assert pursuant to T.C.A. § 36-1-113(g)(3)(A), that
                   the minor children have been removed from the custody of
                   Respondent, Tonza Crawford, by the court for at least six (6) months
                   and:

                   A. The conditions which led to the children’s removal or the
                   conditions which in all probability would cause the children to be
                   subjected to further abuse or neglect and which, therefore, prevent the
                   children’s return to the care of Respondent, Tonza Crawford still
                   persist;




         13
            In our review of the record, we do not find Exhibit No . 4 attach ed to the Pe tition. W e note, howe ver, that,
since the Plans were revised as of January 18, 2001, this is the set of Plans that we will assume Petitioners are referring
to and not those Plans initially established in March of 2000.

                                                           -22-
               B. There is little likelihood that these conditions will be remedied at
               an early date so that the children can be returned to Respondent,
               Tonza Crawford; and

               C. The continuation of the parent and child relationship greatly
               diminishes the children’s chances of early integration into a stable
               and permanent home.

               *                            *                                *

               18.A. In accordance with T.C.A. §§ 36-1-113(d)(3)(C) and 37-1-147,
               Petitioners further assert that termination of Respondents’ parental
               rights is in the best interest of the minor children...

        We further note that clear and convincing evidence of any one of the above grounds is
sufficient to terminate Ms. Millers’ parental rights. See T.C.A. § 36-1-113(g). Having reviewed the
entire record in this matter, we note that Ms. Williams’ has taken some substantial strides since
January 2001 to get the help she needs in order to overcome her addiction to drugs and alcohol and
to comply with the Plans. However, we must look at the totality of the circumstances in this matter
and that requires us to also consider Ms. Williams’ compliance with the Plans from March 2000 until
December 2000. The record clearly reflects the fact that Ms. Williams failed in her initial attempt
to comply with the Plans. The efforts made from January 2001 until the October 2001 hearing were
honorable; however, we view these efforts with some degree of scepticism based upon Ms.
Williams’ propensity for recidivism. Ms. Williams’ children were initially removed to State custody
on May 22, 1998. Despite the fact that she regained custody on May 21, 1999, Ms. Williams failed
to apply any parenting or anger management skills she may have procured while attending parenting
classes during the period that the children were out of her custody. Consequently, the children were
again removed to State custody on March 1, 2000. While the record reflects that Ms. Williams
began visitation with her children under the March 22, 2000 Plans, from July of 2000 until
December 22, 2000, she made no efforts to contact her children or to take the steps necessary to
regain custody. The fact that Ms. Williams has had these setbacks means that substantial compliance
with the Plans, at this point, would require more than just going through the classes and counseling.
Based upon her propensity for recidivism, substantial compliance would require proof that she is
now able to apply those parenting skills in the stressful context of day-to-day life with five active
children. It would require proof that she is able to maintain sobriety for a substantial period of time.
When questioned about her ability to maintain a job, housing, and her sobriety without resorting to
old behavior patterns of abuse, Ms. Williams testified as follows:

                Q: Did you [Ms. Williams] hear [the testimony] this morning about
                the entire picture, that you needed to have a job, you needed to have
                a home, in addition to just being clean as far as drug screens were
                concerned in order to have some success at making it this time
                staying sober?


                                                 -23-
A: Uh-huh.

Q: Not abusing your children again?

A: Uh-huh.

*                                   *                                *

Q: But you would agree that you have hopped jobs several times since
these children have been in care? I mean they have only been in care
since March 2000 and you are on at least your third job now.

A: Well, the purpose of me leaving Hershey’s, it wasn’t stable and it
wasn’t dependable. You know where I am at now, it’s more stable
and dependable.

Q: But you refused? When they called you back, you then refused?

A: Yes, I did, and I explained why I refused. You know, they–I kept
going in for about a week and they kept, you know, turning me
around and I wasn’t making any money...

*                               *                                *

Q: And you are attending AA meetings; is that correct?

A: Yes.

Q: Now, how many AA meetings do you go to in a week?

A: All day, you know, when I wasn’t working. When I wasn’t
working, I was at meetings all day.

*                                   *                                *

THE COURT: What are you going to do when you have five children
added to that?

THE WITNESS: Huh?

THE COURT: What are you going to do when you have five children
added to that?



                                -24-
               THE WITNESS: I will have to make time.

               THE COURT: For the children or for the meetings?

               THE WITNESS: For the meetings and for the children because they
               can come to the meetings with me.

               THE COURT: So the children are to attend the AA meetings with
               you?

               THE WITNESS: Yes.

               *                                *                                   *

               Q: (By Ms. Hardaway) You [Ms. Williams] missed your last two
               visits with the children because you had to work; right?

               A: Yes.

               Q: So right now the stresses are just too much for you to balance
               more than one thing at a time. Would you agree?

               A: No, it can be worked out. Things can be worked out to balance.

               Q: And it’s still your testimony that it would just be three months
               from where you are right now until you could get your children and
               we could be assured that you would keep them and we wouldn’t have
               to come back and get them again?

               A: Right.

Although Ms. Williams has good intentions, it is her testimony that she is currently unable to balance
all of the demands of her life. And while she may have good intentions to make time for everything
and to strike a balance among her obligations, there is simply no clear and convincing evidence in
the record that she would be able to do so.

        Additionally, Ms. Williams has been unable to procure adequate housing for her children.
At the time of the hearing, Ms. Williams was living in a one-bedroom apartment with her mother.
The mother was suffering from manic-depression and other physical maladies. When asked about
her plans for obtaining adequate housing for herself and five children, Ms. Williams testified as
follows:




                                                -25-
                Q: ...And you’re [Ms. Williams] planning to get a two bedroom
                apartment; correct?

                A: Yes, ma’am.

                Q: And do you imagine–will there be any problem–I honestly don’t
                know. Will there be any problem with the landlord with five
                children? Do you plan to get your own place or what?

                A: Yes.

                Q: You plan to get your own place?

                A: Yes, I do plan on getting my own place. If my children should
                come into my custody right now, by me being on the lease they will
                give me an apartment because we [Ms. Williams and her mother] are
                in public housing.

                Q: So public housing will give you an apartment?

                A: Yes. You know, if I–if my children come back to my custody, by
                me being already on the lease, quite naturally they will give me a
                bigger apartment.

Again, there are good intentions on the part of Ms. Williams; however, there is nothing else in the
record to indicate that public housing is available or that Ms. Williams, by herself, has qualified for
a two-bedroom unit.

        For the foregoing reasons, and pursuant to T.C.A. § 36-1-113(g), we find that these children
have been removed from the home of the parents for a period of more than six (6) months.
Furthermore, the conditions which led to the children’s removal still persists and, therefore, prevent
these children’s safe return to their mother’s care. There is also little likelihood that these conditions
will be remedied at an early date so that the children can be safely returned to the mother in the near
future. Consequently, we find that the continuation of the parent and child relationship greatly
diminishes the children’s chances of early integration into a safe, stable, and permanent home.

        There is clear and convincing evidence that termination of parental rights is in the best
interest of each of these children. We, therefore, affirm the Order of the juvenile court, terminating
the parental rights of Ms. Tonza (Crawford) Williams, Mr. Barry Williams, Mr. Rudolph Cooper,
Mr. Hugh Crawford, and any other unknown fathers. Costs of this appeal are assessed to the
Appellant, Ms. Tonza Williams, and her surety.




                                                  -26-
__________________________________________
W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




 -27-